Citation Nr: 1718203	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with bulging discs L3-L4, L4-L5 (low back disability).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel








INTRODUCTION

The Veteran had active service from February 2002 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Atlanta, Georgia, Regional Office.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board remanded this appeal July 2015, and June 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the Veteran's most recent December 2016 VA back examination findings and concludes the reported findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  Significantly, the December 2016 examination report does not provide a clear indication of the back range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Id.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating and further examination is necessary under 38 C.F.R. § 3.159(c)(4) (2016)

The record suggests the Veteran receives regular VA back treatment, but records dated since September 2014 have not been associated with the claims folder.  Additionally, while not definitive, the record suggests that the Veteran may also receive private treatment for the low back disability, but the record does not reflect an adequate attempt to obtain relevant and reasonably identified private treatment records since the most recent March 2017 Supplemental Statement of the Case.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private low back treatment, hospitalization or evaluation, since March 2017 to the present, including treatments obtained through the Veterans' Choice program.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also obtain all outstanding VA low back treatment or hospitalization records, dated since August 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination in connection with her low back disability claim.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

Examination findings pertinent to the thoracic spine compression must be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  The examiner must also comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If ankylosis is present, please so note.

The examiner must comment on whether there is any intervertebral disc syndrome and if so, whether there are any incapacitating episodes (doctor-prescribed bedrest) and the duration of such.

The examiner should also determine whether there are any adverse neurological abnormalities that are the result of the Veteran's disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis. 

All opinions must be supported by a detailed rationale in a typewritten report. 

3.  After completing the above and ensuring the VA examination is adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Then, the Veteran's claim must be readjudicated based on the entirety of the evidence of record. If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




